Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 4 Mar 2022.
Claims 1, 10, and 19 were amended.
Claims 1-2, 4-11, and 13-20 are currently pending and have been examined.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 20210063173 to Cope et. al. in view of U.S. Patent Publication No. 20150045068 to Soffer et. al. and in view of U.S. Patent Publication No. 20180136655 to Kim et. al. discloses a system for recommending transportation based on user locational patterns as set forth in the non-final action mailed 20 Dec 2021. Cope also discloses that the system can identify and present transportation options based upon location, time, and current or relevant future availability in [0090], and that the system considers times when transportation modes are expected to become available in [0098] and the duration of availability in [0105]. Soffer also discloses tracking and predicting a user’s motion and activities over a given time window in [0064]. Kim, which was relied upon for a fuel status determination in the non-final action, also discloses that the passenger may be determined a no-show and the reservation may be canceled if the passenger does not get into the autonomous vehicle within a predetermined time as in [0183]. Kim also discloses that a reservation change request may be sent to a passenger terminal and that the change may be effected if an approval is entered within a predetermined time as in [0226], and that a vehicle can select a particular route if a route is not selected by a user within a predetermined time in [0249]. 
Non-patent literature “Fleet-Oriented Real-Time Vehicular Tracking At Urban Scale” to Xie discloses predicting taxi patterns using given pickup locations and time along with a route to estimate an occupied taxi’s future route on p. 20. 
Newly cited reference U.S. Patent Publication No. 20160063400 to Lee discloses that the system may display a reservation countdown timer to a user as in [0038] and fig. 2A. U.S. Patent Publication No. 20170109659 to Small et. al. discloses that the system initiates a timer for permitting a user to accept a reservation system suggestion in [0056]. U.S. Patent Publication No. 20200167701 to Debono et. al. discloses that a timer may be initiated and a reservation canceled if no response is received within the time once a user leaves a threshold area of a reserved furniture item in [0080]. 
Even though all of the elements are shown individually in prior art references, it would not have been reasonably obvious to one having ordinary skill in the art to combine all of the references, nor would one having ordinary skill in the art have been motivated to do so before the effective filing date of the application. To combine these references would have necessitated impermissible hindsight guided by Applicant’s claims. 
The claims are eligible under 35 U.S.C. 101 because they result in a practical application of the abstract idea of recommending shared transportation. The user’s personal mobile device is used to determine the user’s travel patterns including location and time correlations, and the user’s response or lack thereof to a prompt on the user device causes the system to make or cancel a reservation of the recommended transportation. These elements meaningfully limit the abstract idea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628